


EXHIBIT 10.45




AMENDMENT
TO SUBSERVICING SUPPLEMENTS
This Amendment (the “Amendment”), dated as of February 4, 2014, is between Ocwen
Loan Servicing, LLC, a Delaware limited liability company (“Ocwen”) and HLSS
Holdings, LLC, a Delaware limited liability company (“Servicer”):
WITNESSETH:
WHEREAS, Ocwen and Servicer entered into that certain Master Subservicing
Agreement, dated as of October 1, 2012 (as amended, supplemented and modified
from time to time, the “Agreement”);
WHEREAS, Ocwen and Servicer entered into certain Subservicing Supplements
identified in Exhibit A (collectively, as amended, supplemented and modified
from time to time, the “Subservicing Supplements”); and
WHEREAS, Ocwen and Servicer desire to amend the Subservicing Supplements to
amend certain definitions;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:
RECITALS
Section 1.    Amendment of Subservicing Supplements. The Subservicing
Supplements shall be deemed amended as follows:
(a)Section 1.1 of the Subservicing Supplements is hereby amended by adding the
following definition:
""New Mortgage Loan" has the meaning set forth in the Sale Supplement."
(b)Section 2.1 of the Subservicing Supplements is hereby amended by deleting it
in its entirety and replacing it with the following:
"2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplemented by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement.     Except as set forth in
this Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer under each Subject Servicing Agreement, and to meet any standards and
fulfill any requirements applicable to Servicer under each Subject Servicing
Agreement on and after the related Servicing Transfer Date. For the avoidance of
doubt, any New Mortgage Loan shall be deemed to be included in the list of
servicing agreements listed in Schedule I."
(c)Section 3.2 of the Subservicing Supplements is hereby amended by deleting it
in its entirety and replacing it with the following:
"Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this S

1

--------------------------------------------------------------------------------




ubservicing Supplement a performance fee (the “Performance Fee”) equal to the
greater of (a) zero and (b) the excess, if any, of the aggregate of all
Servicing Fees actually received by Servicer pursuant to the Subject Servicing
Agreements and with respect to the Deferred Servicing Agreements during such
calendar month (whether directly pursuant to such Subject Servicing Agreement or
pursuant to the Sale Supplement, as applicable) over the sum of (i) the Monthly
Servicing Fee for suchcalendar month and (ii) the Retained Servicing Fee for
such calendar month, multiplied by (y) a fraction, (i) the numerator of which is
the average unpaid principal balance of all Mortgage Loans subject to the
Subject Servicing Agreements during such calendar month     and (ii) the
denominator of which is equal to the sum of the average unpaid principal balance
of all Mortgage Loans subject to the Deferred Servicing Agreements during such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements during such calendar month, or such
other allocation percentage which is agreed by Servicer and Ocwen (the
“Allocation Percentage”). ThePerformance Fee, if any, for any calendar month
will be reduced by an amount equal to One-Month LIBOR (calculated using the
arithmetic mean of daily rates for the period publishedby British Bankers'
Association) plus 2.75% of the Excess Servicing Advances, if any, for such
calendar month multiplied by the Allocation Percentage, and the amount of any
such reduction in the Performance Fee shall be retained by Servicer. If the
Closing Date does not occur on the first day of a calendar month, the
Performance Fee for the period from the Closing Date to the last of the calendar
month in which the Closing Date occurs shall be calculated in a pro rata manner
based on the number of days in such period."
(d)This amendment shall be deemed effective as of October 1, 2013.
Section 2.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Agreement and the Subservicing Supplements shall continue to be,
and shall remain, in full force and effect in accordance with their terms.
Section 3.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
Section 4.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 5.    Definitions. Capitalized terms used but not defined herein have
the meaning set forth in the Agreement and Subservicing Supplements.


[SIGNATURE PAGE FOLLOWS]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by its respective officer thereunto duly authorized as of the date
above written.
OCWEN LOAN SERVICING, LLC


By: /s/ Richard Cooperstein            
Name: Richard Cooperstein
Title: Treasurer
HLSS HOLDINGS, LLC
    
By: /s/ James Lauter                
Name: James Lauter
Title: Senior Vice President and CFO



3

--------------------------------------------------------------------------------




Exhibit A
Subservicing Supplements
1.
Subservicing Supplement, dated as of October 25, 2013, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

2.
Subservicing Supplement, dated as of July 1, 2013, between Ocwen Loan Servicing,
LLC and HLSS Holdings, LLC

3.
Subservicing Supplement, dated as of May 21, 2013, between Ocwen Loan Servicing,
LLC and HLSS Holdings, LLC

4.
Subservicing Supplement, dated as of March 13, 2013, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

5.
Subservicing Supplement, dated as of December 26, 2012, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

6.
Subservicing Supplement, dated as of September 28, 2012, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

7.
Subservicing Supplement, dated as of September 13, 2012, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

8.
Subservicing Supplement, dated as of August 1, 2012, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC

9.
Subservicing Supplement, dated as of May 1, 2012, between Ocwen Loan Servicing,
LLC and HLSS Holdings, LLC

10.
Subservicing Supplement, dated as of February 10, 2012, between Ocwen Loan
Servicing, LLC and HLSS Holdings, LLC




4